September 6, 1905. The opinion of the Court was delivered by
In this action for dower the plaintiff claims to be the widow of Richard Frierson, who was the owner of the land described in the complaint. the defendant Mary Frierson alleges in her answer that she and not the plaintiff was the lawful wife of Richard Frierson, and that her daughter, the infant defendant Katie Frierson was born of her marriage with him; that Frierson left a will in force, and that she and her child are entitled to all his property *Page 342 
as his devisees and only heirs. The Circuit Judge, on motion, struck out the following, constituting the third paragraph of the answer as irrelevant: "That during the year 1903, at the June term of the Court of General Sessions, the plaintiff herein prosecuted Richard Frierson for bigamy in the criminal courts of Lee County, alleging and claiming that Richard Frierson, as her lawful husband, had intermarried with this defendant, Mary Frierson; that after a fair trial before an intelligent white jury of Lee County, the said Richard Frierson, admitting his marriage with this defendant, Mary Frierson, and denying any marriage with the plaintiff, Eliza Frierson, was acquitted, thus making the question, `Who was his lawful wife,' res adjudicata, which is herein and hereby pleaded as an absolute bar to the plaintiff's right of recovery."
On the same ground, the corresponding paragraph in the answer of the defendant Nathan Barnett, who claimed to be a mortgagee and executor of the will of Richard Frierson, was also struck out. The defendants appeal.
It is well established that a judgment in a criminal proceeding does not support the plea of res judicata in a civil action. The reason is thus clearly stated in 2 Black on Judgments, sec. 529: "Since the parties to a criminal prosecution and those in a civil suit are necessarily different, and as the objects and results of the two proceedings and the rules of evidence which apply to them respectively are equally diverse, it follows that the judgment in the former cannot be used by way of estoppel in the latter, save for the single purpose of proving its own existence, if that becomes a relevant fact." Van Fleet on Former Adjudication, sec. 485, et seq.;
24 A.  E. Ency. Law, 831; Wharton on Evidence, sec. 777.
The judgment of this Court is, that the judgment of the Circuit Court be affirmed. *Page 343